Citation Nr: 0106286	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant requested a hearing before the Board in her 
substantive appeal; however, she subsequently withdrew that 
request.  38 C.F.R. § 20.704(e) (2000).  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's spouse passed away in March 1976.  

In April 1999 the appellant submitted a claim for dependency 
and indemnity compensation (DIC).  

Also submitted was a certification documenting the alleged 
dates of service and service number of the appellant's 
spouse.  The appellant provided this information in her 
formal application as well.  

In September 1999 the RO submitted a request to ARPERCEN to 
verify the service of the appellant's spouse.  In October 
1999 ARPERCEN responded that that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

Following this, the appellant submitted multiple documents 
issued by the Assistant Adjutant General of the Philippine 
Army (PA).  These documents included the same information 
with respect to service dates, service number, and the name 
of the appellant's spouse.  They included medical records, an 
enlistment record, and an Affidavit for Philippine Army 
Personnel.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist the appellant in developing facts pertinent 
to her contentions.  Aguilar, supra.




The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  The RO sent a general request in September 1999.  

In October 1999, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant subsequently submitted other evidence in 
support of her claim.  The Board notes that the RO did not 
issue a Supplemental Statement of the Case (SSOC) that 
evaluated such evidence.  

A supplemental statement of the case, so identified, will be 
furnished to the appellant and the representative, if any, 
when additional evidence is received after a SOC or the most 
recent SSOC has been issued, unless the additional evidence 
received duplicates evidence previously of record which was 
discussed in the SOC or a prior SSOC or the additional 
evidence is not relevant to the issue, or issues, on appeal.  
38 C.F.R. §§ 19.31, 19.37 (2000).  

The above-mentioned evidence is not pertinent because it 
duplicates the relevant information she provided in her 
application and that was sent in the request for verification 
sent to ARPERCEN: name, service number, and dates of service.  
The above evidence made no indication that any of this 
information was different from what was previously provided 
in the request for verification that would justify a remand 
for an SSOC as well as a second verification request.  See 
Sarmiento, supra.  

In addition, all of the above-mentioned documents fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. Service Department; they were issued by the 
Assistant Adjutant General of the PA.  These documents may 
not be accepted by the Board as verification of the 
appellant's service for the purpose of receiving VA benefits, 
and are therefore not relevant to the issue on appeal.  Thus, 
a remand for the issuance of an SSOC addressing this evidence 
is not required.  See 38 C.F.R. § 19.37.  

The service department's determination that the appellant's 
spouse did not serve as a member of either the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, is binding 
upon the Board.  Duro, supra.  

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

In this case, the Board notes that the duty to assist has 
been satisfied, as the RO properly requested verification of 
service following the appellant's submission of her claim.  

Since ARPERCEN determined that there was no creditable 
service, the Board is of the opinion that there is no further 
duty to assist, as there is no reasonable possibility that 
such assistance would aid in substantiating the appellant's 
claim for DIC benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(2)).  

In addition, as was stated above, the additional evidence 
submitted after the issuance of the SOC has been determined 
to be not relevant to the issue at hand.  Therefore, the 
issuance of an SSOC is not required.  38 C.F.R. § 19.37.  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met all obligations to the appellant under this 
new legislation.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

